DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
Claims 1-8, 10-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,855,112 in view of 10,298,255. ‘112 reference claims a system including a virtual stent for use with a sensored ablation . 
‘112 fail to teach the system in combination with the sensored ablation probe tip for use in an ablation procedure that results in tissue tissue agenesis, said sensored ablation probe tip for use with an ablation probe unit, said sensored ablation probe tip having a shaft, said shaft having an insertion end for inserting into a tooth bud tissue and a connection end for connecting said sensored ablation probe tip to said ablation probe unit, said sensored ablation probe tip having a center of ablation, said sensored ablation probe tip having a movement sensor; however, ‘255 teaches a system for use in tissue/tooth bud ablation including a movement sensored ablation tip having an insertion end and a connection end and having center of ablation and a virtual stent (see claim 1 of ‘255). Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the claimed system of ‘112 by providing the probe tip of ‘255 in order to effectively carry out the ablation procedure with greater accuracy and without damaging any surrounding tissues during the procedure. 
Claims 1-8, 10-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,022,202. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘0202 discloses a system (claim 1) including a sensored ablation probe tip and a virtual stent, said sensored ablation probe tip for use in an ablation procedure that results in tooth/tissue agenesis, said sensored ablation probe tip for use with an ablation probe unit, said system comprising: (a) said sensored ablation probe tip having a shaft, said shaft having an insertion end for inserting into a tooth bud tissue and a connection end for connecting said sensored ablation probe tip to said ablation probe unit, said sensored ablation probe tip having a center of ablation, said sensored ablation probe tip having a movement sensor; (b) said virtual stent having a display (claim 4), said sensored ablation probe tip being guidable at a pre-defined angle when used in conjunction with said virtual stent; and (c) a representation of said sensored ablation probe tip being displayed on said display, said sensored ablation probe tip being guidable at said pre-defined angle by virtual surgical guide angle markings displayed on said display; wherein said system is activatable when said center of ablation is  in proper relationship to tissue to be ablated; center of ablation positioned between said insertion end and said connection end (claim 1, 17); connection end of said sensored ablation probe tip being connectable to a hand piece, said hand piece being a sensored hand piece, a representation of said sensored hand piece being displayed on said display (claim 4); said pre-defined angle being a three-dimensional angle (claim 2); said sensored ablation probe tip being guidable at said three-dimensional pre-defined angle by virtual surgical guide angle markings displayed on said display (claim 1, 17); said sensored ablation probe tip being depth limited by stop information to a pre-defined depth, wherein said center of ablation is within said tooth bud tissue when said sensored ablation probe tip is guided at said pre-defined angle to said pre-defined depth (claim 1, 17); said sensored ablation probe tip being depth limited by stop information to a pre-defined depth, said stop information being provided by a virtual stop marking on said display (claims 5-6); stop information being provided by an indicator selected from the group consisting of a visual indicator; (b) an audible indicator; (c) a tactile indicator; and (d) a combination of at least two indicators selected from (a) - (c) (see claim 7); said pre-defined angle being based on information obtained from a volume scan image (claim 8); said sensored ablation probe tip capable for at least partially ablating tissue of at least one tooth bud without ablating surrounding tissue.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 10-16, 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 17, and 20, the claims recites an ablation probe tip, a virtual stent, virtual surgical guide and display; however, there are no essential structural or functional relationship established clarifying how the these elements/functions work, thus making the claims indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 3, 4, 5, 6, 7, 8, 10-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verard et al. (2004/0097805).
Verard discloses a system (10; figures 1-23) including a sensored ablation probe tip (e.g. 52; [0015]) and a virtual stent (e.g. figures 7-14B), said sensored ablation probe tip capable for use in an ablation procedure ([0015]) that results in tissue agenesis, said sensored ablation probe tip for use with an ablation probe unit (fig. 1), said system comprising: (a) said sensored ablation probe tip having a shaft, said shaft having an insertion end for inserting into a tissue and a connection end for connecting said sensored ablation probe tip to said ablation probe unit (fig. 1 shows probe 52 is connected to a cable), said sensored ablation probe tip having a center of ablation, said sensored ablation probe tip having a movement sensor ([0015], [0017]); (b) said virtual stent having a display (e.g.156), said sensored ablation probe tip being guidable at a pre-defined angle when used in conjunction with said virtual stent (fig. 7-8); and (c) a representation of said sensored ablation probe tip being displayed on said display (at least fig. 7 shows probe 52 in a virtual environment), said sensored ablation probe tip being guidable at said pre-defined angle by virtual surgical guide angle markings ([0105]) displayed on said display; wherein said system is activatable when said center of ablation is within tissue to be ablated (e.g. when the probe is at a target location); the center of ablation positioned between said insertion end and said connection end (e.g. ablation carried out by the probe); the hand piece being displayable on the display; the angle being 3D angle ([0063] [0010]); the pre-defined angle being a three-dimensional pre-defined angle, said sensored ablation probe tip being guidable at the three-dimensional pre-defined angle by virtual surgical guide angle markings displayed on said display (see figures 7-14B); the sensored ablation probe tip being depth limited by stop information (e.g. figure 7 shows depth the probe needs to travel to) to a pre-defined depth, wherein said center of ablation is within said tissue when said sensored ablation probe tip is guided at said pre-defined angle to said pre-defined depth; the sensored ablation probe tip being depth limited by stop information to a pre-defined depth, said stop information being provided by a virtual stop marking (e.g. target 158 provides stop marking/information)  on said display; the stop information being provided by a visual indicator 158; said pre-defined angle being based on information obtained from a volume scan image (MRI, CT); the pre-defined depth being based on information obtained from a volume scan image ([0011], [0062]); the sensored ablation probe tip capable for at least partially ablating tissue of at least one tooth bud without ablating surrounding tissue.  With regard the statement of intended use and other functional statements (e.g. tissue ablation, tooth bud ablation), they do not impose any structural limitations on the claims distinguishable over the prior art which is capable of being used as claimed if one so desires to do so. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. 
In response to the arguments regarding 112 rejection, it is noted that the elements: an ablation probe tip, a virtual stent, virtual surgical guide and display are lacking functional relationship. There is no clarity on how these elements works together without proper relationships/programming (e.g. how display/virtual stent would allow the probe tip to guide as intended?). 
In response to the applicant’s arguments regarding virtual stent, it is noted that Verard shows the virtual stent/display in the figures as addressed above that allows the probe to be guided based on the target location. 
In response to the applicant’s arguments regarding pre-defined angle, the figure 7 shows the target location and the angle at which the probe travels (e.g. probe travelling at an angle along superior vena cava). 
In response to the applicant’s arguments regarding virtual surgical guide angle markings, it is noted that the markings are the outlines of the superior vena cava. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Patel Yogesh whose telephone number is (571)270-3646.  The examiner can normally be reached between 9 AM – 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Johanas Jacqueline, at (571) 270-5085.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOGESH P PATEL/Primary Examiner, Art Unit 3772